DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-14, and 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al US 20200210887 (hereinafter Jain).
Regarding claim 1, Jain discloses 1 a radar sensor (136, see fig. 1B, [0023]-[0024]), comprising: a memory (see fig. 2, [0025]) storing a model defining a relationship between a condition of the radar sensor and a plurality of features of radar detections, the model being generated by a machine learning approach in which, during a training operation, a plurality of training radar detections are received under known states of the condition of the radar sensor, the model storing values of the plurality of features 
Regarding claim 13, Jain further discloses a method for detecting a condition in a radar sensor (136, see fig. 1B, [0023]-[0024]), comprising: storing in a memory a model defining a relationship between the condition of the radar sensor and a plurality of features of radar detections, the model being generated by a machine learning approach in which, during a training operation, a plurality of training radar detections are received under known states of the condition of the radar sensor, the model storing values of the plurality of features associated with the known states of the condition of the radar sensor (training module 306/402, training sensor data acquired by the radar 
Regarding claims 2 and 14 as applied to claims 1 and 13, Jain further discloses wherein the radar system is an automotive radar system (see fig. 1A, [0023]-[0024]).  
Regarding claims 7 and 19 as applied to claims 1 and 13, Jain further discloses wherein the machine learning approach comprises a neural network approach (see [0024], [0031], [0040]).  
Regarding claims 8 and 20 as applied to claims 1 and 13, Jain further discloses wherein the machine learning approach comprises a logistic regression approach (see [0024], [0031], [0033], [0040]).  
claims 9 and 21 as applied to claims 1 and 13, Jain further discloses wherein the machine learning approach comprises a bagged trees approach (see [0024], [0031], [0040]).
Regarding claims 10 and 22 as applied to claims 1 and 13, Jain further discloses wherein: the model identifies a subset of features associated with the training radar detections which are useful in determining the state of the condition of the radar sensor (see figs. 4, [0034]-[0035]); and the processor applies the identified features of the actual radar detections to the model to determine the state of the condition of the radar sensor (mis-calibrated or calibrated, as determined by the machine learning model 402, see figs. 2-5, [0034]-[0036]).  
Regarding claims 11 and 23 as applied to claims 10 and 22, Jain further discloses wherein the subset of features is selected using analysis of histograms of features associated with the training radar detections (see figs. 4-5, [0034]-[0036]).  
Regarding claims 12 and 24 as applied to claims 10 and 22, Jain further discloses wherein the subset of features is selected using a Bagged Trees analysis of features associated with the training radar detections (see figs. 4-5, [0034]-[0036], [0040]).  
Allowable Subject Matter
Claims 3-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-6 and 15-18 are indicated as allowable because Jain US .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeleny et al U.S. 20190072646, Lang U.S. 6,771,207, and Fetterman et al U.S. 20170059695 disclose detecting radar blockage or visibility by detecting reflecting radar signals, converting the detected reflected signals to digital signals, and comparing the digital signals to a map or tracked object list in order to determine if the radar is blocked. Cole et al EP 3290946 A1 discloses a monitoring and alert system for a radar-based object detection device that has a blockage circuit that detects and warns of dirt or debris blocking the radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648